Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


In the Interest of L.G., a Child, Appellant           Appeal from the County Court at Law No.
                                                      2 of Gregg County, Texas (Tr. Ct. No.
No. 06-18-00099-CV                                    2017-2055-CCL2). Opinion delivered by
                                                      Chief Justice Morriss, Justice Burgess and
                                                      Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant has adequately indicated his inability to pay costs of appeal.
Therefore, we waive payment of costs.



                                                      RENDERED APRIL 10, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk